 J. A. UTLEY COMPANY295of collective bargaining within the meaning of Section 9 (b)of the Act. c[Text of Direction of Election omitted from publication.]6At the hearing, the parties agreed to excludeall so-called temporary part-time employeeswho are employed by the Employer for less than 30 days. However, such employees, if theyperform functionally related work, are included in the unit irrespective of the number ofhours they work or the tenure of their employment. L. Wiemann Company, 106 NLRB 1167.For this reason, we will include in the unit all part-time employees who perform functionallyrelated duties. However, in accordance with Board practice, only those employees who areregularly employed by the Employer within the meaning of Board decisions will be eligible tovote in the election hereinafter directed. Cf. C. & H. Foods, Inc., 100 NLRB 1483, 1485; J. C.Penney Company, 86 NLRB 920, 923.The Employer recently hired three cleanup men for a special job to be completed in afew weeks. In accordance with the parties' agreement, we will exclude them as casual em-ployees.J.A. UTLEY COMPANYandLeROY KERRIDGEMILLWRIGHTSLOCALUNION NO.1102 UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,Affiliated with THE AMERICAN FEDERATION OF LABOR,AND ITS AGENT,R.M. LAINGandLeROY KERRIDGE.Cases Nos. 7-CA-847 and 7-CB-142. April 20, 1954DECISION AND ORDEROn November 27, 1953, Trial Examiner Ralph Winkler issuedhis Intermediate Report in the above -entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondent Company hadnot engaged in certain other unfair labor practices allegedin the complaint and recommended dismissal of those al-legations. Thereafter, the Respondents and the General Counselfiled exceptions to the Intermediate Report, and the Respondentsfiled briefs in support of their exceptions.'The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,iThe Respondents have requested oral argument. In our opinion, the record, the exceptions,and briefs fully present the issues and the positions of the parties. Accordingly, the requestsare denied.108 NLRB No. 78. 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the entire record in the case, and hereby adopts the findings,conclusions,and recommendationsof the TrialExaminer.2ORDERUpon the entire recordinthese cases, andpu$suant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that:I.The Respondent J. A. Utley Company, Detroit, Michigan,its officers,agents, successors,and assigns,shall:A. Cease and desist from:1.Encouraging membership in Millwrights Local Union No.1102, United Brotherhood of Carpenters and Joiners of America,AFL, or in any other labor organization of its employees, bywithholding overtime work from, or discharging, any of its em-ployees or by discriminating in any other manner in regard totheir hire or tenure of employment or anyterm or condition oftheir employment.2. In any like or related manner interfering with, restraining,or coercing its employees in the exercise of rights guaranteedin Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized bySection 8(a) (3) of the Act.B.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:1.Upon request,make available to the Board or its agents,forexamination and copying,allpayroll records, social-security payment records,timecards,personnel records andreports, and all other records necessary to analyze the amountof back pay due under the terms of this Order.2.Post at all projects where employees are representedby the Respondent Union copies of the notice attached to theIntermediate Report and marked "Appendix A."' Copies of saidnotice, to be furnished by the Regional Director for the SeventhRegion, shall,after being signed by a duly authorized officeror agent, be posted by it immediately upon receipt thereof,2We note and correct an apparent oversight in "The Remedy"section of the IntermediateReport.We shall order, in addition to the Trial Examiner's recommended remedy for em-ployee LeRoy Kerridge's discharge,that the Respondents,jointly and severally, make Kerridgewhole for any loss of pay suffered by reason of the denial of overtime work to him on the"rush"job with James Linn.The Respondent Company excepts to the Trial Examiner's recommendation that the Re-spondents,jointly and severally,make employee LeRoy Kerridgewhole for the discriminationagainst him.We adopt the recommended remedy. Acme Mattress Company,Inc., 91 NLRB1010,enforced192 F.2d 524(C. A. 7).3This notice shall be amended by substituting for thewords "TheRecommendations of aTrialExaminer,"in the caption thereof, the words "a Decision and Order."In the eventthat thisOrder is enforced by a decree of a United States Court of Appeals,there shallbe substituted for the words "Pursuant to a Decision and Order"the words"Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order." J. A. UTLEY COMPANY297and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that such notices are not altered, defaced,or coveredby anyother material.II.TheRespondentMillwrightsLocalUnion No. 1102,United Brotherhood of Carpenters and Joiners of America, AFL,and its agent, R. M. Laing, and all other officers, agents, rep-resentatives,successors,and assigns, shall:A.Cease and desist from:1.Causing or attempting to cause J. A. Utley Company, itsofficers,agents, successors,or assigns, to discriminate againstany employee in violation of Section 8 (a) (3) of the Act.2. In any like or related manner restraining or coercingemployees of J. A. Utley Company, its successorsor assigns,in the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section 8 (a)(3) of the Act.B. Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:1.Post in conspicuous places in its business offices andatallprojectswhere it represents employees working forthe Respondent Company copies of the notice attached to theIntermediate Report and marked "Appendix B." 4 Copies ofsaid notice, to be furnished by the Regional Director for theSeventh Region, shall, after being signed by a duly authorizedrepresentative of the Respondent Union and by the RespondentR.M. Laing, be posted by them immediately upon receiptthereof, and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reasonablesteps shall be taken to insure that suchnotices are not altered,defaced, or covered by any other material.III.The Respondent Company and the Respondent Union shallmake whole LeRoy Kerridge in the manner set forth in "TheRemedy" section of the Intermediate Report, as amended inthe Board's Decision.IV.Each Respondent shall notify the Regional Director forthe Seventh Region in writing within ten (10) days from the dateof this Order what steps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed, insofar as it alleges that the RespondentCompany violated Section 8 (a) (2) of the Act.Member Beeson took no Partin the consideration of the aboveDecision and Order.4See footnote 3, supra. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASECharges having been filed and served, complaints, an order of consolidation, and noticeof hearing thereon having been issued and served by the General Counsel of the National LaborRelations Board, and answers having been filed by the above-named Respondents, a hearinginvolving allegations of unfair labor , practices in violation of Section 8 (a) (1), (2), and (3)and Section 8 (b) (1) (A) and (2) of the Labor Management Relations Act, 1947 (61 Stat. 136),herein called theAct, was held in Flint, Michigan, on October 5-6, 1953, before the undersignedTrial Examiner.All parties were represented at the hearing and were afforded full opportunity to be heard,to examine and cross -examine witnesses, and otherwise to introduce evidence bearing on theissues. The parties presented oral argument at the conclusion of the hearing and the GeneralCounsel and the Company have also filed briefs. Respondents' motions to dismiss aredisposed of in accordance with the following findings of fact and conclusions of law.Upon the record in the case, and upon observation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Michigan corporation with its principal office at Detroit, Michigan, isengaged in the building and construction business; its operations involve projects in variousStates. The Company annually makes interstate purchase of materials in excess of $ 500,000and it annually received more than $ 1,000,000 in payment for services performed for enter-prises which themselves ship substantial amounts of merchandise in interstate commerce.I find that the Company is engaged in commerce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESThe complaint alleges, in substance, that the Company discriminatorily withheld overtimework from LeRoy Kerridge during the period between September 15 and December 12, 1952,and that it discriminatorily terminated his employment on December 12, 1952. The Unionand its agent Laing are alleged, in substance, as having caused the Company to engage in suchconduct for reasons other than Kerridge's failure to tender initiation fees or current dues.Kerridge was a millwright on the Company's Buick project in 1952. At all times materialhere, the Company and the Union had a contract covering the millwrights on this projectThis contract provided, among other things, that the Company would "employ none but membersingood standing of the [Union] "; that job stewards "shall report" any infractions of thecontract or of the Union's "working rules" and otherwise perform the usual steward duties;and that "Millwright foreman shall beselectedbyand be the representative of the Employer."The Union's working rules, which were furnished to all members by the Union, provide inpart that no member shall work with nonunion men; that stewards are required "to seethat all rules and conditions are complied with"; that "any foreman or general foreman ...who employs millwrights without a bona fide working card or permit shall be fired"; andthat "The foreman shall be selected by and be the representative of the Employer, exceptwhere it interferes with his union obligations." 1The Union suspended Kerridge from membership on or about September 15, 1952; and onOctober 21, 1952, after a hearing before a Union trial board, the Union made the suspensioneffective for a 2-year period. The suspension was for reasons other than nonpayment of dues,the record indicating in this connection dissatisfaction of some members, including Kerridge,with the Local's administration and these members'abortive efforts to establish another local'The constitution and laws of the United Brotherhood (the Union's parent International)provides, in part, that "Members who ... become foremen must comply with Union rulesand hire none but members of the United Brotherhood"; that "No members shall violatethe Trade Rules of the locality in which the member' works" under penalty of expulsion ora fine; and that "Any member who ... violates any Section of the Constitution and Lawsof the United Brotherhood shall be fined, suspended or expelled ... except where thepenalty is [otherwise] specified...." J. A. UTLEY COMPANY299within the same parent International. On september 15,1952, the Union informed the Companyof Kerridge's suspension.The same day in, September that the Union informed Kerridge of his suspension, UnionSteward Walter Herod2 told Kerridge that "You are no longer a union member and you aresupposed to get off the job." The new day Herod asked Ker ridge regarding his intentions andKerridge said he would stay on the job until Herod gave him "something in writing to showwhy you want me off this job." "Ican't do it," Herod replied, "but [Union Business Agent] BobLaing's orders are to have you removed from this job [and] I am up here for that purpose."Herod repeated that Kerridge "leave the job immediately."Leslie E. Ritchie, the Company's general foreman over the millwrights, has been a Unionmember for many years. Herod advised Ritchie of Kerridge's suspension at the time andinquired what Ritchie intended doing about Kerridge. Ritchie replied he hadn't heard anything"from the union headquarters and therefore I would have to let him work as he had," where-upon Herod declared that Ritchie would nevertheless have to dismiss Kerridge. Herod similarlyadvised other millwright foremen who also were Union members. Also, during this period,Herod told other millwrights that Kerridge was not in good standing in the Union and wouldhave to leave the job, that he (Herod) was going to prefer charged against Ritchie for keepingKerridge at work, and that he would prefer such charges against any employee who workedwith Kerridge.Howard Wright succeeded Herod as chief steward in October 1952. On or about October 21,the day after assuming these duties, Wright told Kerridge that Business Agent Laing hadrequestedWright to have Kerridge removed from the job, but that he (Wright) was notgoing to do anything about it. Wright added, however, that Kerridge "would make it easy onyourself if you get off the job, because you know the local union is after you, and they aregoing to get you."3 During this same period, however, Wright informed Foreman TheodoreRead (a Union member) that he (Wright) wanted to bring charges against Ritchie for workingKerridge and that he would prefer charges against anyone who worked with Kerridge.Meanwhile, when the Union advised the Company of Kerridge's suspension in September1952, Richard O'Brien (who has charge of the Company's labor relations) immediately calledBusiness Agent Laing and told Laing that the Company would not discharge Kerridge. Atthe same time O'Brien also instructed the Company's general superintendent (Les Diesem)that Kerridge's Union status, except for nonpayment of dues, was of no concern to the Companyand that Kerridge was not to be discharged under the circumstances. Diesem similarly in-structed the foremen on the project (he also told General Foreman Ritchie, for example, thathe didn't want to involve the Company in any labor law violations), and on or about September16,Diesem informed Kerridge that Laing "has been after me for some time to have youremoved from the job, something down there they have cooked up, but as far as the Companyisconcerned you are going to stay on the job." O'Brien credibly testified that he checked onthe Kerridge matter several times in the following months to determine whether his instructionswere being followed.OvertimeWithin a few weeks after his September suspension, Kerridge and millwright James Lunn(with whom Kerridge worked as a partner) were engaged on a certain rush job on the project,and General Foreman Ritchie requested them to work overtime to complete the job. StewardHerod spoke to Kerridge on this occasion and he told Kerridge. "You know you have been sus-pended from the Local Union and you are nolongera union man. You should be satisfied withforty hours a week without working overtime. "Herod thereupon took up the matter with Ritchiewho explained the urgency for having Linn and Kerridge work together to complete the par-ticular job. An argument ensued, and Ritchie said that Kerridge "had always been a goodunionman" and would continue to work overtime if he, Ritchie, had anything to do with it,whereupon Herod declared he would file charges against Ritchie. Kerridge worked his over-tune shift that night. The job still was not completed, and the following day Assistant GeneralForeman Keown (a Union member) placed Linn and Kerridge on the overtime list to continueZHerod was not called as a witness; hence, all remarks attributed to him in this Reportare uncontradicted.9Business Agent Laing told Donald Raymond, a member of the Union working for anotheremployer, that Kerridge "was just the first in a list of ten or twelve not necessarily in the[Company's employ] that the[Union] were going to get." 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe job that night.Keown submitted the list to Herod for the latter's "approval."Herod toldKeown that Kerridge could not work for lack of good standing in the Union,whereupon Keownreferred Herod to Foreman George Mason(a Union member)who was in immediate chargeof the particular job. Herod told Mason that Kerridge could not work overtime that nightand that he would bringcharges against Mason should Kerridge work overtime.Keown removedKerridge's name from the overtime list, and Linn continued the job that night with anothermillwright.Keown testified that he withheld overtime work from Kerridge on that and on other occasionsbecause of Herod's protests;and Keown advised Kerridge during this period that there was"a lot of overtime here, but I guess we can't work you. You know the steward's orders. Wecan't work you overtime."The LayoffThe Company laid off Kerridge on December 12, 1952, in a general layoff of about 40millwrights.Kerridge,itisrecalled,was suspended by the Union on September 15, anditappears that the Company laid off approximately 90 millwrights at various times betweenSeptember 18 and December 4. Although millwrights were laid off on several occasions afterDecember 12, and the project was completed in April 1952,the Company also rehiredmillwrights"from the local"afterDecember 12 and before the project's completion inApril 1953.Business Agent Laing testified that lie had notified Steward Herod that the Union couldn'thave Kerridge removed from the job merely"because he wasn't a union man.If the manwanted to quit, it was entirely up to him."Laing denied that he ordered any of the stewardsor his other subordinates to bring pressure on the Company or against employee membersto achieve Kerridge's layoff or to have Kerridge deprived of overtime work.At the' hearingon charges against Kerridge before the Union trial board in October 1952, Laing testified thatKerridge"would not leave the job" and that Kerridge"ignored the telegram[which advisedKerridge of his suspension] ,he ignored the steward,and continued on the job."Foreman Read was Kerridge's immediate supervisor on December 12, 1952, and on thatmorning Read submitted a proposedlistofemployeesto General Foreman Ritchie for inclusionin the general layoff to be made that day.Ritchie was discussing the layoff list with UnionSteward Wright when Read submitted his names(which did not include Kerridge), and Wrightasked Ritchie what Ritchie proposed to do about Kerridge.Ritchie replied that he "wasn'tgoing to do anything until he got further word, that[Superintendent]Diesem had said let theUnion do whatevertheywanted to." Read thereupon informed Kerridge that he was not beinglaid off, and Ritchie then prepared the layoff notices but without including Kerridge. Afterpreparing the notices.Ritchie discussed the Kerridge situation with some of the millwrightsand they told Ritchie,according to Ritchie's credible testimony,"You have to work with thesemen wherever you go, and the story is going to get around you are working a nonunion man,and [we]think you had better go back and lay him off." About this same time SuperintendentDiesem also inquired respecting Kerridge,and Ritchie informed Diesem that Kerridge hadnot been selected for layoff.Ritchie then told Diesem,"I am thinking it over and I think I hadbetter let him go."To which Diesem replied,"Well, I think you are doing the right thing."Later that day Steward Wright gave Kerridge his notice.Kerridge credibly testified that upon receiving his notice:I[Kerridge]went directly to the office to see[Superintendent]Diesent, and I asked him ifIam laid off, and he said,"Yes, it is so. My hands are tied. I can't do nothing aboutit."He said,"You know,"he said,"we have got an agreement with the 1102 of Detroitto hireallunionmen,andyouknow 1102 has been after me; Bob Laing and [Assistant Busi-ness Agent] Ken Gordie have been after me for quite some time about having you removedfrom the job," he says."However, we have decided we will lay you off in the first biglayoff that comes," and he says,"Ihave got-no choice."He said,"My orders are tolay you off."I said,"why? " and he said, "Why, you know 1102 wants you off the job;they have sent up a couple of telegrams here,wanted you removed," and he said, "TheUtley Company stayed clear of this until now," and he said,"I understand you are noteven a union member,and Iwillhaveto leave you go,"and I said, "I am a union member,but they just won't accept my dues,"and he said,"Well, I can't help that. My ordersare to have you laid off in the first layoff,"and I said,"Will you give me a reason whyIam laid off?and he said,"No, I can't,"and he said,"Why do you want it? " and Isaid,"In case I want to get unemployment insurance I want to know if I'm fired or what." J. A. UTLEYCOMPANY301He said, "If they call up here we will okay it so you get your unemployment insuranceand that is the best I can -do for you for now."Ritchie testified that, upon "further thought" of his original decision not to lay off Kerridge,he finally took such action because of"the dissension that had been on the job...as concerns[Kerridge's] suspension."Ritchie thus testified,in explanation that"the men on the job werea little bit leery to work with him.Theywere afraid charges would be brought against them;and another thing, some of the men told me, 'If you don't lay him off, it is going to be passedaround that you are working nonunion men on the job,'and taking all into consideration wehad enough trouble over it, and I thought I might as well leave him off." Ritchie further tes-tified that he would have preferred to retain Kerridge rather than some millwrights who werenot laid off4and that he would not have laid off Kerridge when he did had it not been forKerridge's suspension.ConclusionsThis record clearly establishes, and I find, that the Union attempted to cause and did causethe Company to lay off, and to withhold overtime work from, Kerridge for reasons other thannonpayment of cur rentUnion dues. Among the acts I rely upon in this connection are the threatsof Union disciplinary action made by Union stewards in behalf of the Union and its agent Laingagainst Union members, both supervisory and rank-and-file, should these supervisors assignwork to Kerridge and the rank-and-file employees work with him. The pressure against thesupervisors was directly against the Company'sagentsand the pressure on the rank-and-filemembers was, in effect, a threatofapartialstrike againstthe Company to achieve Kerridge'sdismissal. By thus attempting to cause and by actually causing the Company to take the afore-said action, I conclude that the Union and its agent Laing have in both respects violated Sec-tion 8 (a) (1) (A) and 8(b)(2) of the Act. N. L. R. B. v. McGraw & Co., 206 F. 2d 635 (C. A. 6);N. L. R. B. v. Thomas Drayage & Rigging Co., 206 F. 2d 857 (C. T9), Victor Metal ProductsCorporation of Delaware, 106 NLRB 1361; The Hunkin-Conkey Construction Company, 95NLRB 433, 436; Sub Grade Engineering Company, 93 NLRB 406; American Pipe and SteelCorporation, 93 NLRB 54.Assistant General Foreman Keown and General Foreman Ritchie, both with knowledge thatKerridge was suspended from the Unionfor reasonsother than nonpayment of current dues,respectively succumbed to Union pressure to withhold overtime work from, and to lay off,Kerridge. There is no question here concerning these supervisors' authority to assign workto,and lay off, employees. And the general rule in this field is that principals--employersand labor organizations--are bound by the action of their subordinates in areas within theirauthority, even where the principal has specifically forbidden the particular act. Shen-ValleyMeat Packers, 105 NLRB 491; Cement Masons Local 555, etc , 102 NLRB 1408; N. L. R. B.v.Schaefer-Hitchcock Company, 131 F. 2d 1004, 1007 (C. A. 9); cf. International Ass'n.ofMachinists v. N. L. R. B., 311 U. S. 72, 80; See also Section 2 (13) of the Act. It is alsonoted,moreover, that economic pressure by labor organizations does not permit aknowledgeable employerto engagein conduct otherwise unlawful despite the best of hispersonalmotives.See, eg.,N. L. R. B. v. Hudson Motor Car Co., 128 F. 2d 528, 532-533(C.A. 6); N. L. R. B. v. Glueck Brewing Co., 144 F. 2d 847, 853-854 (C. A. 8); N. L. R. B.v. Fry Roofing Co., 193 F. 2d 324, 327 (C. A. 9); cf. Allis Chalmers Mfg. Co. v. N. L. R. B.,162 F. 2d 435, 440 (C. A. 7).The Company contends, however, that if the supervisors who were Union members did actout of fear of Union recrimination or otherwise for reasons relating to their obligations asUnion members, such action was in furtherance of an illegal conspiracy between the super-visor and the Union and was therefore beyond the responsibility of the Company. I presume,however, that this matter of divided loyalties of supervisory personnel was the principal reasonfor the 1947 amendment of the Act in removingsupervisorsfrom the Act's protection SeeS.Rep. No. 105, 80th Cong., 1st Sess., pp. 3-5; H. Rep. No. 245, 80th Cong., 1st Sess., pp.13-17. The answer provided by the Act, therefore, is not to excuse an employer whose super-visorsmay feel more strongly toward their union obligation than to their managementinstructions, but for employers to engage supervisors who have no overriding union allegiance.4Assistant Superintendent Meyer testified that Ritchie had told Meyer before the layoffthat he (Ritchie) had selected Kerridge for layoff on the basis of Kerridge's comparativevalue to Ritchie. Meyer also testified that he had no part in the decision. 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDIaccordingly reject the Company's argument and find no reason for excepting this case fromthe general rule of a principal's liability. (See Cement Masons Local 555, etc., 102 NLRB 1408,where the Board held a foreman to be an agent of both a union and an employer. To the effectthat an employer does not relieve himself of his discriminatory conduct by delegating controlover employment to a labor organization, see Thomas Rigging Co., 102 NLRB 65; AmericanPipe and Steel Corp.. 93 NLRB 54, Air Products, Inc., 91 NLRB 131) Moreover, as im-portant a person in the supervisory hierarchy as the project superintendent (Diesen) wasfullyaware of the union circumstances of Kerridge's layoff, as Kerridge's aforementionedtestimony demonstratesIconclude, therefore, that the Company violated Section 8 (a) (1) and (3) by withholdingovertime work from Kerridge and discharging Kerridge for Union reasons other than non-payment of dues. (See the same cases cited above in connection with the Union's violation.)The complaint in this matter alleges thattheCompany withheld overtime work from Kerridgefrom September 15, 1952, until his layoff in December. At the hearing, I granted a motion bythe Company to dismiss so much of this allegation as includes the months of November andDecember, the reason being that I was not satisfied that the proof at the conclusion of theGeneral Counsel's case was of sufficient specificity and substantiality respecting such conductduring these 2 months. On thebasis ofthe record, I also limit my unfair labor practice findingto the incident involving the "rush" job with Linn, and the same limitation applies to the findingthat the Union caused the Company to engage in such conduct.The complaint also alleges that by reason of its conduct respecting Kerridge, the Companyadditionally violated Section 8 (a) (2) of the Act. In view of the fact, among others, that thecontract between the Company and the Union was not limited to the Buick project underconsideration, that this project is completed, and that the General Counsel was not attackingthe contract arrangement between the Company and the Union, I do not see what purposewould be served in making this additional finding and in recommending what would constitutean academic or at best a superfluous order thereon. Cf. N. L. R. B. v. Jack Smith Beverages,III.THE REMEDYHaving found that the respective Respondents have violated the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act. I shall thus recommend, among other things, that the Respondents, jointlyand severally, make Kerridge whole for any loss of pay suffered by reason of the discrimina-tion against him, by payment to him of a sum of money equal to that which he normally wouldhave earned from December 12, 1952, until he would have been laid off absent unfair laborpractices, less his netearningsduring this period. Back pay shall be computed in accordancewith the formula stated in F. W. Woolworth Company, 90 NLRB 289.CONCLUSIONS OF LAW1.The Union and its agent, Laing, have violated Section 8 (b) (1) (A) and 8 (b) (2) of the Actby attempting to cause and causing the Company to discriminatorily withhold overtime workfrom, and to lay off, Kerridge.2.The Company has violated Section 8 (a) (1) and (3) by discriminatorily withholding over-time work from, and laying off, Kerridge.3.The aforesaid unfair labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Relations Act, as amended,we hereby notify our employees that: J. A. UTLEY COMPANY303WE WILL NOT withhold overtime work, lay off, or otherwise discriminate againstemployees for lack of good standing uiMillwrights Local Union No. 1102, United Brother-hood of Carpenters and Joiners of America, AFL, except in conformity with the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerce ouremployees in the exercise of rights guaranteed by Section 7 of the Act.WE WILL make whole LeRoy Kerridge for the discrimination against him.All our employees are free to become, remain, or to refrain from becoming or remaining,members of the above-named Union, or any other labor organization, except to the extentthat this right may be affected by an agreement in conformity with Section 8 (a) (3) of the Act.We will not discriminate in regard to hire or tenure of employment or any term or conditionof employment against any employee or applicant for employment because of membership inor nonmembership in any such labor organization.J. A. UTLEY COMPANY,Employer.Dated................By........................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.APPENDIX BTO ALL MEMBERS OF MILLWRIGHTS LOCAL UNIONNO. 1102, UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFLPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, as amended, wehereby notify you that:WE WILL NOT, by threats of Union action against our members or otherwise, causeor attempt to cause J. A. Utley Company or any other employer to discriminate in anymanner against employees for lack of good Union standing, except as permitted under theAct.WE WILL NOT in any like or related manner restrain or coerce employees of J. A.Utley Company or of any other employer in the exercise of rights under Section 7 of theAct.WE WILL make whole LeRoy Kerridge for the discrimination caused against him.MILLWRIGHTS LOCAL UNION 1102, UNIT-ED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL,Labor Organization.Dated ................By.................... ..................................................................(Representative)(Title)Dated ................R. M. LAING..............................................................................................(Business Agent)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.